Exhibit 10.3

THIRD AMENDMENT TO
PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”),
effective as of February 1, 2007, is entered into by and among Anadarko
Petroleum Corporation, a Delaware corporation (“APC”), Anadarko E&P Company LP,
a Delaware limited partnership (“AEP”), Howell Petroleum Corporation, a Delaware
corporation (“Howell”), Kerr-McGee Oil & Gas Onshore LP, a Delaware limited
partnership (“KMOG”), Anadarko Gathering Company, a Delaware corporation (“AGC”;
APC, AEP, Howell, KMOG and AGC are collectively called “Seller”) and EXCO
Resources, Inc., a Texas corporation (“Purchaser”).  Each capitalized term used
herein and not otherwise defined herein shall have the meaning ascribed to it in
the Purchase Agreement referred to below.

RECITALS

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement (as amended, the “Purchase Agreement”), dated February 1, 2007,
whereby Seller agreed to sell, and Purchaser, among other things, agreed to
purchase, accept and pay for the Assets and to assume the Assumed Seller
Obligations,; and

WHEREAS, Seller and Purchaser desire (i) to amend further the Purchase
Agreement, among other things, (A) to amend the Sections of the Purchase
Agreement specified herein and (B) to amend and restate Exhibits A, A-1, B and D
and Schedules 1.2(e), 1.3(e), 5.7(a) and 5.13 and (ii) to provide for certain
interim services by certain employees of Anadarko during the month of May.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants, conditions and agreements herein and in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound by
the terms hereof, agree as follows:

ARTICLE I
AMENDMENTS

Section 1.1             Amendment to the Definitions Section of the Purchase
Agreement.  The Definitions section of the Purchase Agreement is hereby amended
by adding the following defined terms thereto:

“Gulf Coast Assets” has the meaning set forth in Section 12.10.

“Assumed Gulf Coast Seller Obligations” has the meaning set forth in Section
12.10.

“Southern G” means Southern G Holdings, LLC, a Delaware limited liability
company and wholly-owned subsidiary of Purchaser.

“Norge Marchand Gas Gathering System” means the gas gathering system located in
Grady, Oklahoma, more particularly described in and subject to that certain
Agreement for the

1


--------------------------------------------------------------------------------


Construction, Ownership and operation of the Norge Marchand Gas Gathering System
dated June 1, 2003, by and among Anadarko Gathering Company and other working
interest owners reflected therein.

Section 1.2             Amendment to Definitions of Defensible Title and
Permitted Encumbrances.  From and after the Closing Date, all references to
“Exhibit A-1” contained in (i) the definitions of (a) “Defensible Title”
contained in Section 3.2(a) and Section 3.2(b) of the Purchase Agreement and (b)
“Permitted Encumbrances” contained in Section 3.3 of the Purchase Agreement and
(ii) Section 3.1 of the Purchase Agreement shall be deleted in their entirety
and the clause ““Exhibit A-1” to the Conveyance” shall be substituted in place
thereof.

Section 1.3             Amendment to Section 6.9 of the Purchase Agreement. 
Section 6.9 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

Section 6.9  SEC Disclosure.

Except for the contemplated sale of Southern G to a Person other than an
Affiliate of Purchaser after the Closing Date as previously disclosed to Seller,
Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended, and
applicable state securities laws.  Any such sale of Southern G shall be made in
compliance with the Securities Act of 1933, as amended, and any applicable state
securities laws.

Section 1.4             Amendment to Section 7.7(b) of the Purchase Agreement. 
Section 7.7(b) is hereby amended and restated in its entirety to read as
follows:


(B)           IF THE HOLDER OF A PREFERENCE RIGHT ELECTS PRIOR TO CLOSING TO
PURCHASE THE ASSET SUBJECT TO A PREFERENCE RIGHT (A “PREFERENCE PROPERTY”) IN
ACCORDANCE WITH THE TERMS OF SUCH PREFERENCE RIGHT, AND SELLER RECEIVES WRITTEN
NOTICE OF SUCH ELECTION PRIOR TO THE CLOSING, SUCH PREFERENCE PROPERTY WILL BE
ELIMINATED FROM THE ASSETS AND THE PURCHASE PRICE SHALL BE REDUCED BY THE
ALLOCATED VALUE OF THE PREFERENCE PROPERTY.  EXCEPT AS PROVIDED IN SECTION
7.7(C), IF THE HOLDER OF A PREFERENCE RIGHT RELATING TO THE GULF COAST ASSETS,
THE NORGE MARCHAND GAS GATHERING SYSTEM, OR OTHER ASSETS LOCATED IN OKLAHOMA WHO
HAS BEEN OFFERED A PREFERENCE PROPERTY OR WHO HAS BEEN REQUESTED TO WAIVE ITS
PREFERENCE RIGHT PURSUANT TO SECTION 7.7(A) DOES NOT ELECT TO PURCHASE SUCH
PREFERENCE PROPERTY OR WAIVE SUCH PREFERENCE RIGHT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT PRIOR TO THE CLOSING DATE AND THE
TIME IN WHICH THE PREFERENCE RIGHT RELATING TO THE GULF COAST ASSETS MAY BE
EXERCISED HAS NOT EXPIRED, SUCH PREFERENCE PROPERTY SHALL BE CONVEYED TO
PURCHASER AT CLOSING SUBJECT TO THE RIGHTS, IF ANY, OF THE HOLDER OF SUCH
PREFERENCE RIGHT.  IN SUCH EVENT, SELLER SHALL CONTINUE TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE WAIVER OF SUCH PREFERENCE RIGHTS RELATING TO
THE GULF COAST ASSETS, THE NORGE MARCHAND GAS

2


--------------------------------------------------------------------------------



GATHERING SYSTEM, OR OTHER ASSETS LOCATED IN OKLAHOMA, AS APPLICABLE, TO THE
EXTENT PROVIDED IN SECTION 7.7(A) AND PURCHASER SHALL COOPERATE WITH SUCH
EFFORTS.  IF THE HOLDER OF A PREFERENCE RIGHT RELATING TO A GULF COAST ASSET,
THE NORGE MARCHAND GAS GATHERING SYSTEM, OR OTHER ASSETS LOCATED IN OKLAHOMA
ELECTS TO PURCHASE A PREFERENCE PROPERTY SUBJECT TO ITS PREFERENCE RIGHT AND
CLOSING HAS ALREADY OCCURRED WITH RESPECT TO SUCH PREFERENCE PROPERTY, PURCHASER
SHALL BE OBLIGATED TO COMPLY WITH SUCH PREFERENCE RIGHT TO THE EXTENT, IF ANY,
THAT THE SAME REMAINS VALID AND ENFORCEABLE WITH RESPECT TO THIS TRANSACTION AND
PURCHASER SHALL BE ENTITLED TO THE CONSIDERATION FOR THE SALE OF SUCH PREFERENCE
PROPERTY FROM PURCHASER TO SUCH PREFERENCE RIGHT HOLDER.

Section 1.5             Amendment to Section 7.7(c)(iii) of the Purchase
Agreement.  Section 7.7(c)(iii) is hereby amended and restated in its entirety
to read as follows:

(iii)                               the holder of a Preference Right other than
with respect to the Gulf Coast Assets, the Norge Marchand Gas Gathering System,
or other Assets located in Oklahoma does not elect to purchase such Preference
Property or waive such Preference Right with respect to the transactions
contemplated by this Agreement prior to the Closing Date and the time in which
such Preference Right may be exercised has not expired,

Section 1.6             Amendment to Section 11.3(v) of the Purchase Agreement. 
Section 11.3(v) of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

(V)                                 (A) ATTRIBUTABLE TO OR ARISING OUT OF
PROCEEDINGS SET FORTH UNDER CATEGORY 1 ON SCHEDULE 5.7(A), (B) LOSSES OWED AS A
RESULT OF THE RESOLUTION OF THE PROCEEDING LISTED IN ITEM 6 UNDER CATEGORY 3 ON
SCHEDULE 5.7(A) TO THE EXTENT SUCH LOSSES RESULT FROM OR ARE ATTRIBUTABLE TO
PRODUCTION FROM THE PROPERTIES OCCURRING BEFORE THE CLOSING DATE, (C) ROYALTIES
OWED ON ACCOUNT OF PRODUCTION FROM THE PROPERTIES BEFORE THE CLOSING DATE AS A
RESULT OF OR ATTRIBUTABLE TO THE RESOLUTION OF THE ROYALTY ACTIONS AND ALL OTHER
LOSSES OWED AS A RESULT OF THE RESOLUTION OF THE ROYALTY ACTIONS TO THE EXTENT
SUCH LOSSES RESULT FROM OR ARE ATTRIBUTABLE TO PRODUCTION FROM SUCH PROPERTIES
BEFORE THE CLOSING DATE, (D) PROCEEDINGS ARISING OUT OF OR ATTRIBUTABLE TO
SELLER’S OWNERSHIP OR OPERATION OF THE ASSETS ARISING AFTER THE DATE HEREOF BUT
BEFORE CLOSING, OR (E) PROCEEDINGS THAT ARISE AFTER CLOSING FOR PERSONAL INJURY
OR DEATH ARISING AND OCCURRING BEFORE CLOSING WHICH IS ATTRIBUTABLE TO SELLER’S
(OR ITS AFFILIATES’) OWNERSHIP OR OPERATION OF THE ASSETS;

Section 1.7             Amendment to Section 12.10 of the Purchase Agreement. 
Section 12.10 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties

3


--------------------------------------------------------------------------------


hereunder, without the prior written consent of the other party.  Purchaser
shall have the right, without the consent of Seller, to designate Southern G to
take title to the Assets to be described and covered by the Conveyance attached
hereto as Exhibit B-2 (the “Gulf Coast Assets”) and to assume the Assumed Seller
Obligations that are obligations or liabilities with respect to the Gulf Coast
Assets (the “Assumed Gulf Coast Seller Obligations”), provided, however, that no
such designation or assumption shall relieve Purchaser from its obligations
hereunder including, without limitation, with respect to the Gulf Coast Assets
and the Assumed Gulf Coast Seller Obligations. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

Section 1.8             Replacement of Exhibit B to the Purchase Agreement. 
Exhibit B to the Purchase Agreement is hereby replaced in its entirety with
Exhibits B-1 and B-2 attached hereto, all references to “Exhibit B” in the
Purchase Agreement are hereby replaced with “Exhibits B-1 and B-2” and the term
“Conveyance” as used in the Purchase Agreement shall hereinafter refer
collectively to the conveyances in substantially the forms of Exhibits B-1 and
B-2 and any subsequent conveyances of the Assets subsequent to the Closing
pursuant to Section 7.7.

Section 1.9             Replacement of Exhibit D to the Purchase Agreement. 
Exhibit D to the Purchase Agreement is hereby replaced in its entirety with
Exhibits D-1 and D-2 attached hereto and all references to “Exhibit D” in the
Purchase Agreement are hereby replaced with “Exhibits D-1 and D-2.”

Section 1.10           Amendment and Restatement of Exhibits and Schedules to
the Purchase Agreement.  Exhibits A and A-1 and Schedules 1.2(e), 1.3(e), 5.7(a)
and 5.13 to the Purchase Agreement are hereby amended and restated in their
entirety to read as set forth on Exhibits A and A-1 and Schedules 1.2(e),
1.3(e), 5.7(a) and 5.13, respectively, attached hereto.

Section 1.11           Transition Operations.  Purchaser has requested that for
the duration of the transition period set forth in the Transition Services
Agreement, Seller shall seek to continue the employment of each individual
listed on Exhibit X attached hereto (collectively, the “Employees”); provided,
that Seller shall not be required to change any terms of employment of such
Employee in order to induce such Employee to remain in the employ of Seller or
any Affiliate thereof during the transition period.  The Employees will continue
to provide the same services for the Properties as they provided prior to the
Closing. In addition, Purchaser has requested that for the duration of the
transition period set forth in the Transition Services Agreement, Seller extend
the term of that certain Contract Operating Agreement dated March 1, 2006 (the
“Brammer Agreement”), between Kerr-McGee Oil & Gas Onshore, LLC and Brammer
Engineering, Inc. covering certain services related to those Properties located
in the Iowa, Louisiana field.  Purchaser agrees (i) to pay all costs and
expenses associated with such continued employment of the Employees during the
transition period including, but not limited to, the cost and expense of any
employee benefits and increase of severance arrangements previously offered by
Seller to such employee, (ii) to reimburse Seller within ten (10) days after

4


--------------------------------------------------------------------------------


receipt of an invoice therefor all costs and expenses related to such extension
of the term of the Brammer Agreement, and (iii) to indemnify, defend, and hold
harmless the Seller Indemnified Persons from and against any and all Losses
asserted against, resulting from, imposed upon, or incurred or suffered by any
Seller Indemnified Person, directly or indirectly, to the extent resulting from,
arising out of, or relating to the continued employment of the Employees and
extension of the term of the Brammer Agreement during the transition period. 
The costs and expenses associated with the continued employment of the Employees
during the transition period shall be deemed Assumed Seller Obligations under
the Purchase Agreement and Seller and Purchaser hereby agree that the Purchase
Price will be increased by an amount equal to $150,811 to cover such costs and
expenses.  Seller and Purchaser further agree that such increase to the Purchase
Price shall be treated as an adjustment to Purchase Price under Section 2.2 of
the Purchase Agreement.

Section 1.12           Certificates of Title.  As soon as reasonably possible
following Closing, but no later than June 13, 2007, Seller shall deliver all
documentation necessary to transfer title to the vehicles owned by either Seller
or any of their respective Affiliates and included among the Assets.

ARTICLE II
DESIGNATION

Section 2.1             Designation.  Purchaser hereby designates Southern G to
take title to the Gulf Coast Assets and to assume the Assumed Gulf Coast Seller
Obligations by execution and delivery of the Conveyance attached hereto as
Exhibit B-2.  Southern G shall not have the rights or obligations of a purchaser
under the Purchase Agreement, as amended hereby, which rights and obligations
shall be retained entirely by Purchaser, including as to the Gulf Coast Assets
and the Assumed Gulf Coast Seller Obligations.

ARTICLE III
MISCELLANEOUS

Section 3.1             Severability.  If any term or other provisions of this
Amendment is held invalid, illegal or incapable of being enforced under any rule
of Law, all other conditions and provisions of this Amendment shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a materially adverse
manner with respect to either party; provided, however, that if any such term or
provision may be made enforceable by limitation thereof, then such term or
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable Law

Section 3.2             Governing Law and Venue.  THIS AMENDMENT AND THE LEGAL
RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.  JURISDICTION AND VENUE WITH
RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN HARRIS COUNTY,
TEXAS.

5


--------------------------------------------------------------------------------


Section 3.3             Counterparts. This Amendment may be executed and
delivered (including by facsimile transmission) in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement.

Section 3.4             Ratification.  The parties hereto hereby ratify and
approve the Purchase Agreement, as amended hereby, and the parties hereto
acknowledge that all of the terms and provisions of the Purchase Agreement, as
amended hereby, are and remain in full force and effect.

[Signature Page Follows]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment is executed by the parties hereto as of the
date set forth above.

ANADARKO PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

ANADARKO E&P COMPANY LP

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

HOWELL PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

KERR-MCGEE OIL & GAS ONSHORE LP

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President

 

 

 

 

 

ANDARKO GATHERING COMPANY

 

 

 

 

 

By:

/s/ Albert L. Richey

 

 

Name: Albert L. Richey

 

Title: Vice President, Corporate Development

 

 

 

 

 

EXCO RESOURCES, INC.

 

 

 

 

 

By:

/s/ R. L. Hodges

 

 

Name: R. L. Hodges

 

Title: Vice President – Land

 


--------------------------------------------------------------------------------